United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           May 20, 2003

                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk


                            No. 02-51292
                          Summary Calendar



LARRY WAYNE BLACKSTOCK,

                                    Plaintiff-Appellant,

versus

GARY JOHNSON; FIRST NAME UNKNOWN HARTNETT; SAMMY SEALE;
FIRST NAME UNKNOWN ESTES; ANTOINE BLANKENSHIP,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-01-CV-1105
                       --------------------

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Larry Wayne Blackstock, Texas inmate # 405623, proceeding

pro se and in forma pauperis (“IFP”), appeals the dismissal on

summary judgment of his 42 U.S.C. § 1983 complaint.     Blackstock

does not challenge the magistrate judge’s determination that he

did not allege personal involvement on the part of defendants

Johnson and Hartnett, and he does not challenge the dismissal for


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-51292
                                  -2-

failure to prosecute of his claims against defendant Blankenship.

Accordingly, Blackstock has abandoned an appeal of the dismissal

of these claims.   Brinkmann v. Dallas County Deputy Sheriff

Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Blackstock contends that the magistrate judge erred by

granting summary judgment.    He argues that a disputed issue of

material fact exists concerning whether Estes’ reading of the

grievance in front of an officer and another inmate caused the

assault.   He asserts that the magistrate judge erred by

dismissing his conspiracy and retaliation claims and by refusing

to require the defendants to comply with the discovery requests.

     We review a dismissal on summary judgment de novo.

Resolution Trust Corp. v. Sharif-Munir-Davidson Dev. Corp., 992
F.2d 1398, 1401 (5th Cir. 1993).    To defeat summary judgment, the

nonmovant must set forth specific facts showing the existence of

a genuine issue for trial; the nonmovant cannot meet his burden

with conclusional allegations, unsubstantiated assertions, or a

scintilla of evidence.   FED. R. CIV. P. 56(e); Little v. Liquid

Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc).

     The magistrate judge concluded that because Blackstock

admitted that Estes did not strike him, Estes could not have used

excessive force.   The magistrate judge concluded, on the failure

to protect claim, that Blackstock did not make a sufficient

showing to survive summary judgment on the question whether Estes

acted with deliberate indifference to Blackstock’s safety, that
                            No. 02-51292
                                 -3-

Estes acted negligently, and that such conduct was not actionable

under 42 U.S.C. § 1983.

     The record shows that in the analysis of the issues, the

magistrate judge treated the issue of fact that Blackstock

alleges is in dispute as a substantiated fact.     Blackstock has

not demonstrated that a material fact is in dispute, and he has

not challenged sufficiently the magistrate judge’s reasons for

granting summary judgment on the excessive force and failure to

protect issues.    FED. R. CIV. P. 56(e); Little, 37 F.3d at 1075.

     Blackstock asserts that the magistrate judge erred by

dismissing his conspiracy and retaliation claims.     Blackstock

asserts but has not shown that the defendants conspired and

retaliated against him for pursuing his right to file a

grievance.    Blackstock’s personal beliefs and conclusional

allegations are not sufficient to establish actionable claims of

conspiracy and retaliation under 42 U.S.C. § 1983.     Jones v.

Greninger, 188 F.3d 322, 325 (5th Cir. 1999); Wilson v. Budney,

976 F.2d 957, 958 (5th Cir. 1992).

     Blackstock reiterates the issues that he raised against the

additional defendants who allegedly aided and abetted the

conspiracy.    The magistrate judge dismissed these issues because

Blackstock did not seek leave to amend or supplement the

complaint, he did not comply with the deadline set by the

scheduling order, and he did not show that the issues had been

exhausted.    Blackstock has not challenged the magistrate judge’s
                            No. 02-51292
                                 -4-

reasons for denying leave to amend or supplement and has

abandoned any such challenge.    See Brinkmann, 813 F.2d at 748.

     Finally, the record and Blackstock’s admission demonstrate

that Blackstock did not serve timely discovery requests.    The

scheduling order required the completion of discovery on or

before July 29, 2002, and that written discovery be served “to

allow the responding party at least thirty days (thirty-three

days if served by mail) to respond before the close of

discovery.”    The order provided that the “responding party [did]

not have any obligation to respond to written discovery if the

response to the requested discovery would be due after the close

of discovery.”

     Blackstock admitted that he served admissions on July 26,

2002.   He did not comply with the scheduling order, and he did

not seek leave to extend the discovery period.

     Blackstock has not shown error in the grant of summary

judgment that dismissed his complaint.     Accordingly, the judgment

is AFFIRMED.
No. 02-51292
     -5-